EXHIBIT 10.5

First Amendment to
Employee Benefits Separation Agreement


            This First Amendment to Employee Benefits Separation Agreement (this
“Amendment”), dated as of March 27, 2003, is by and among Continental Airlines,
Inc., a Delaware corporation (“Continental”), ExpressJet Holdings, Inc., a
Delaware corporation (“ExpressJet Holdings”), XJT Holdings, Inc., a Delaware
corporation and a wholly owned subsidiary of ExpressJet Holdings (“XJT
Holdings”), and ExpressJet Airlines, Inc., a Delaware corporation and a wholly
owned subsidiary of XJT Holdings (“ExpressJet Airlines”).

            WHEREAS, Continental, ExpressJet Holdings, XJT Holdings and
ExpressJet Airlines, are parties to that certain Employee Benefits Separation
Agreement dated as of April 17, 2002 (the “Separation Agreement”) and desire to
amend the Separation Agreement as more fully set forth herein;

            NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

            Section 1.14 of the Separation Agreement is hereby amended to read
in its entirety as follows:

            “Exclusivity Ending Date means the day immediately preceding the
earlier of (a) January 1, 2007, and (b) the first date on which Continental is
free to utilize regional jet capacity of a carrier other than ExpressJet
Airlines in or out of Continental’s hubs.”

            Except as specifically amended hereby, the Separation Agreement
shall remain in full force and effect and is ratified in all respects by the
parties hereto.

            IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed as of the date first above written.

CONTINENTAL AIRLINES, INC.



            

EXPRESSJET HOLDINGS, INC.




/s/ Jeffrey A. Smisek                         


/s/ James B. Ream                           

Jeffrey J. Misner
Executive Vice President

James B. Ream
President and Chief Executive Officer

   

XJT HOLDINGS, INC.



            

EXPRESSJET AIRLINES, INC.




/s/ James B. Ream                         


/s/ James B. Ream                           

James B. Ream
President and Chief Executive Officer

James B. Ream
President and Chief Executive Officer

--------------------------------------------------------------------------------